DURHAM, Chief Justice:
¶ 1 Petitioners, residents of North Ogden, initially challenged whether a ballot title related to serving beer for on-premises consumption was a true and impartial statement of the purpose of the referendum.1 Petitioners have now withdrawn any challenge to the referendum’s wording, and instead request that the referendum be divided into its two major sections, allowing the voters to vote on each section independently.
¶ 2 Petitioners offer no compelling reason for this division, and we see no reason to impose it. The referendum is short, approximately eleven lines, and uncomplicated. We will not tamper with the wording of ballot initiatives where there is no compelling reason to do so. We also encourage petitioners in the future to weigh the time and energy expended in bringing these types of appeals before this court, when such matters may best be resolved on the local level.
¶ 3 Associate Chief Justice DURRANT, Justice WILKINS, Justice PARRISH, and Justice NEHRING concur in Chief Justice DURHAM’S opinion.

. This court is authorized to "examine the measures and hear arguments, and, in its decision, shall certify to the local clerk a ballot title for the measure that fulfills the intent of this section” when at least three sponsors of the petition appeal a ballot title furnished by the local attorney which they find unsatisfactory. Utah Code Ann. § 20A-7-608 (4)(a) & (b) (2002).